Citation Nr: 9936143	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-30 332	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to November 1, 1995, 
for payment of VA compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO), which granted the veteran an earlier effective date of 
November 1, 1995, for an award of previously withheld VA 
compensation benefits.  


FINDINGS OF FACT

1.  The RO mailed notice of its rating decision, which 
granted the veteran service connection and assigned him a 100 
percent evaluation for schizophrenic reaction, to the veteran 
in August 1968, at his latest address on record with the VA; 
this notice was not returned as undeliverable.

2.  The August 1968 notice informed the veteran that if he 
wished to receive VA compensation in lieu of his retirement 
pay, he should complete, sign and return to the RO the 
enclosed election form; the veteran did not respond.

3.  The RO received the veteran's claim for payment of 
previously withheld VA compensation benefits on October 1, 
1995, and an election to receive VA compensation in lieu of 
retirement pay on January 2, 1996.

4.  The veteran did not receive retirement pay after 1968.



CONCLUSION OF LAW

The requirements for an effective date prior to November 1, 
1995, for payment of VA compensation benefits have not been 
met.  38 U.S.C.A. §§ 5107, 5110, 5111, 5304 (West 1991); 38 
C.F.R. §§ 3.400, 3.700, 3.701 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran currently receives VA compensation for psychosis, 
evaluated as 100 percent disabling.  This award was granted 
by the RO in February 1996, and initially assigned an 
effective date of February 1, 1996.  In July 1996, however, 
the RO found November 1, 1995, to be the proper effective 
date for the award.  The veteran disagrees, asserting that an 
effective date of 1968 should be assigned.  The Board finds 
the veteran's claim well grounded within the meaning of 38 
U.S.C.A. 
§ 5107(a) (West 1991).  As well, it finds that VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of his claim. 

The veteran served on active duty from December 1964 to July 
1967.  In 1966, he had a schizophrenic reaction, committed 
several criminal offenses, and, at trial, was found not 
guilty by reason of insanity.  These actions led to his 
confinement at St. Elizabeths Hospital.  Beginning August 1, 
1967, he was placed on the temporary disability retirement 
list.  In October 1967, his attorney, who did not file a 
Power of Attorney with the VA, but appears to have been 
acting on the veteran's behalf in the criminal matter, filed 
a VA Form 21-526 (Veteran's Application for Compensation or 
Pension) signed by the veteran.  Therein, the veteran 
indicated that he had a mental illness, specifically, 
schizophrenic reaction.  

By rating decision dated July 1968, the RO granted the 
veteran service connection and assigned him a 100 percent 
evaluation for schizophrenic reaction, chronic, 
undifferentiated type.  By letter dated August 1968, the RO 
notified the veteran that he had been awarded entitlement to 
VA compensation.  However, because the RO had received 
information from the veteran's service department showing 
that the veteran was on the temporary disabled retirement 
list, the RO informed the veteran in the same letter that if 
he wished to receive VA compensation in lieu of his 
retirement pay, he should complete, sign and return the 
enclosed election form.  The RO indicated that if the veteran 
chose not to elect, he was not barred from electing to 
receive VA compensation in the future.  The veteran did not 
respond to the notice.  Approximately one month later, the 
veteran's claim was again reviewed and a second letter was 
sent to him in care of St. Elizabeths Hospital in September 
1968; he was informed that his 100 percent evaluation was 
continued and that if he wished to receive compensation, he 
should complete a Form 21-651 that had been sent to him in 
August 1968 and return it to the RO.  Again, there was no 
response from the veteran.

In statements received during the pendency of this appeal and 
during a hearing held before the undersigned in March 1999, 
the veteran asserted that he never received the 
aforementioned notices.  There is a presumption of regularity 
in effect that supports the official actions of public 
officers, including VA personnel, and, in the absence of 
clear evidence to the contrary, establishes that they have 
properly discharged their official duties.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992).  For the reasons stated 
below, the Board finds that the veteran's assertion of 
nonreceipt, alone, is insufficient to rebut the presumption 
that VA carried out its duty to notify the veteran that he 
needed to elect to receive the awarded VA compensation 
benefits.

The RO mailed the August 1968 notice to the veteran at the 
only address on record with the VA at that time: St. 
Elizabeths Hospital.  In October 1967, the veteran's attorney 
wrote that the veteran was confined there, and in his 
application, the veteran confirmed this fact.  However, the 
RO addressed the notice to "C/O St. Elizabeths Hospital, 
Washington, D.C. 20032".  It did not include "Ward -1, JHP 
(Station L)", which was part of the address noted on the 
veteran's application for benefits.  

Prior to sending the August 1968 and September 1968 notices, 
the RO mailed a letter to St. Elizabeths Hospital, albeit 
addressed to the Superintendent, not to the veteran, and a 
response was received.  This may have led the RO to believe 
that a particular ward number was not needed to ensure 
delivery to a recipient at St. Elizabeths Hospital.  The 
Board notes further, that a November 1967 letter from the 
Psychiatry Medical Officer at St. Elizabeths Hospital as well 
as an August 1968 letter from the Clinical Director, Cruvant 
Division of St. Elizabeths Hospital both contained letterhead 
which included the following information: 

Address Only
The Superintendent
Saint Elizabeths Hospital.  

In any event, as officials at St. Elizabeths acknowledged 
that the veteran was a patient at that facility, the RO acted 
reasonably by sending the notice to the same address it had 
used to contact that facility earlier.  Certainly, St. 
Elizabeths officials knew of the intended recipient, knew or 
could easily locate the veteran's whereabouts in the hospital 
and were capable of transferring the notice to him upon 
receipt.  Moreover, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
recently held that the use of an incomplete address coupled 
with a veteran's assertion that he did not receive notice of 
a decision did not constitute the requisite "clear 
evidence" to rebut the presumption of regularity applicable 
to VA's mailings of the notice, where a copy of the notice 
was of record and it was clear that it was not returned as 
undeliverable.  Jones v. West, 12 Vet. App. 98, 101-102 
(1998).  In this case, a copy of the August 1968 notice is of 
record, and the claims file contains no evidence that it was 
returned as undeliverable; therefore, the RO's use of what 
may appear to be an incomplete address and the veteran's 
assertion of nonreceipt are insufficient to rebut the 
presumption of regularity applicable to the VA's mailing of 
the notice.  

After the mailing of the notice, the RO heard nothing further 
from the veteran until October 1, 1995, when the veteran sent 
a letter requesting payment of VA compensation.  In December 
1995, the RO informed the veteran by letter that, because he 
was in receipt of military retired pay, he could not receive 
VA compensation unless he elected to waive a portion of his 
retired pay.  See 38 U.S.C.A. §§ 5304, 5305 (West 1991).  In 
response, the veteran filed a VA Form 21-651 (Election of 
Compensation in Lieu of Retired Pay or Waiver of Retired Pay 
to Secure Compensation from Department of Veterans Affairs), 
which the RO received on January 2, 1996.  In a decision 
dated February 1996, the RO awarded the veteran compensation 
for his service-connected mental disability, found to be 100 
percent disabling, effective February 1, 1996.

Generally, the effective date of an award based on a 
compensation claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a).  
However, in cases in which the submission of an election is 
required, the effective date shall be the date of receipt of 
the election, subject to prior payments.  38 C.F.R. 
§ 3.400(j) (1999).  
Notwithstanding 38 U.S.C.A. § 5110, payment of monetary 
benefits based on an award of compensation may not be made to 
an individual for any period before the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  38 C.F.R. § 3.155(a); see also Servello, 3 Vet. App. 
at 199 (holding that 38 C.F.R. 
§ 3.155(a) does not contain the word "specifically," and 
that making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); 38 
U.S.C.A. § 7104(a).

The February 1, 1996 effective date initially assigned by the 
RO corresponds to the first day of the calendar month 
following the month the RO received the veteran's election to 
waive his retirement pay.  Under 38 U.S.C.A. § 5111 and 
38 C.F.R. § 3.400(j), and based on the information available 
at the time it made its decision, the RO was correct in 
initially assigning such an effective date.  However, shortly 
after it did so, the RO received information showing that the 
veteran was not in receipt of retirement pay.  Accordingly, 
by decision dated July 1996, the RO changed the effective 
date of the award to correspond to the first day of the 
calendar month following the month it received the veteran's 
claim for payment of previously withheld VA compensation 
benefits.  The Board finds the RO's action proper under the 
general rule of 38 U.S.C.A. § 5110(a).  According to 
testimony presented at hearing, the veteran has not received 
retirement pay since 1968.  Therefore, at the time he filed 
his October 1995 claim, he was not required to submit an 
election to receive VA compensation and the exception noted 
in 38 U.S.C.A. § 3.400(j) was inapplicable.  

The veteran submitted a claim for payment of previously 
withheld VA compensation benefits on October 1, 1995, which, 
under the aforementioned provisions, is the controlling date 
for the purpose of assigning an effective date.  
The RO recognized this fact and assigned an effective date of 
November 1, 1995, the day following the month the RO received 
the claim.  Inasmuch as the evidence establishes that the 
veteran did not submit a claim prior to October 1, 1995, or 
an election to receive VA compensation between August 1968 
and January 1996, the Board finds that the requirements for 
entitlement to an effective date prior to November 1, 1995, 
for payment of VA compensation have not been met.  The 
veteran's claim must therefore be denied.



ORDER

An effective date prior to November 1, 1995, for payment of 
VA compensation benefits is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

